DETAILED ACTION
This is the first Office Action on the merits based on the 16/730,229 application filed on 12/30/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims1-20, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Objections
Claim 10 is objected to because of the following informalities:  
In Claim 10 Line 3, the limitation “an interior” should be “the interior”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sohn (US Patent Publication No. 2009/0205106).

    PNG
    media_image1.png
    268
    350
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    265
    438
    media_image2.png
    Greyscale

Regarding claim 1, Sohn discloses a free weight (Wrist band 10”; Figure 6) comprising: an enclosure (toroidal member 2; Figure 2) comprising a plurality of body sections (Water absorbing agent pockets 15; Figures 1 and 6) assembled in a shape approximating a torus (The wrist band is approximately a torus shape as it is a ring shaped cuff that is best seen in Figure 2), each body section (Water absorbing agent pockets 15; Figures 1 and 6) forming part of the approximated torus and having a sectional seam (See annotated Figure 6; Paragraph [0055] “In the wrist band according to the invention, the water absorbing agent pockets for receiving the water absorbing agent therein are formed by dividing the band body using seams extending in the longitudinal direction of the arm. Alternatively, the water absorbing agent pockets for receiving the water absorbing agent therein can also be formed by seams extending in the direction orthogonal to the longitudinal direction of the arm.”) formed along an approximated major diameter (Outer diameter of the wrist band as seen in Figure 6) of the approximated Further, the seams can also extend both in the longitudinal direction of the wrist and in the direction orthogonal to the longitudinal direction”), each inter-sectional seam formed along an approximated section diameter (Each seam is placed on a approximated seam as shown at the band) of the approximated torus (The wrist band is approximately a torus shape as it is a ring shaped cuff that is best seen in Figure 2); and a fill (W; Figure 2) disposed within an interior space (The interior space seen in annotation Figure 2 above) formed by the enclosure. (Paragraph [0040] “The water absorbing agent W received in the water absorbing agent pockets 15 is preferably a chemical compound having high water absorbing efficiency.”)


Regarding claim 6, Sohn discloses each body section (Water absorbing agent pockets 15; Figures 1 and 6) is formed with a single seam (Sectional Seam; see annotated Figure 6), the single seam comprising the sectional seam (Sectional Seam; see annotated Figure 6).  

    PNG
    media_image3.png
    268
    361
    media_image3.png
    Greyscale

Regarding claim 7, Sohn discloses each body section (Water absorbing agent pockets 15; Figures 1 and 6) includes a first short edge (The top section of sectional seam; Figure 6) and a second short edge (The Bottom section of sectional seam; Figure 6), the first short edge (The top section of sectional seam; Figure 6) being coupled to the second short edge (The Bottom section of sectional seam; Figure 6) at the sectional seam (See sectional seam in Figure 6).  

Regarding claim 9, Sohn discloses each body section (Water absorbing agent pockets 15; Figures 1 and 6) includes is formed as a hollow cylinder section (Each of the pockets are hollow cylinder sections when there is no filler material).  

    PNG
    media_image4.png
    265
    438
    media_image4.png
    Greyscale

Regarding claim 10, Sohn discloses each inter-sectional seam (See annotated Figure 6 above); comprises a coupling junction (The seam is the coupling junction at each pocket; Paragraph [0022] “The plurality of water absorbing agent pockets may be formed by dividing the band body by seaming it.”) formed by edge portions of adjacent body sections (Each edge section of the pockets 15 are coupled by seams)  coupled together, each coupling junction (The seam is the coupling junction at each pocket; Paragraph [0022] “The plurality of water absorbing agent pockets may be formed by dividing the band body by seaming it.”) extending toward an interior (The seam extends through the interior of the wrist band and creates a seam on the other side of the band as well) of the approximated torus (The wrist band is approximately a torus shape as it is a ring shaped cuff that is best seen in Figure 2).  

.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Budden (US Patent No. 4,602,784) in view of Sohn (US Patent Publication No. 2009/0205106)

    PNG
    media_image5.png
    398
    521
    media_image5.png
    Greyscale

Another interpretation regarding claim 1, Budden discloses a free weight (Weighted Cuff 1; Figure 2) comprising: an enclosure (Toroidal member 2; Figure 2) having a sectional seam (Stitching 9; Figure 3) formed along an approximated major diameter (Outer diameter of the torus at stitching 9; Figures 2 and 3) of the approximated torus (The circular torus shape shown in Figure 6), and a fill (Col. 2 Lines 22- 23 “A discrete filler for the cuff is metal shot at 11 such as lead shot.”) disposed within an interior space (Inner space of torus formed by body section 5) formed by the enclosure (Toroidal member 2; Figure 2); an inter sectional seam (10; Figures 2 and 3).
Budden does not disclose an enclosure comprising a plurality of body sections assembled in a shape approximating a torus, each body section forming part of the approximated torus and each body section is coupled to each adjacent body section at an inter-sectional seam, each inter-sectional seam formed along an approximated section diameter of the approximated torus.

    PNG
    media_image6.png
    263
    350
    media_image6.png
    Greyscale

Sohn teaches an enclosure (toroidal member 2; Figure 2) comprising a plurality of body sections (Water absorbing agent pockets 15; Figures 1 and 6) assembled in a shape approximating a torus (The wrist band is approximately a torus shape as it is a ring shaped cuff that is best seen in Figure 2), each body section (Water absorbing agent pockets 15; Figures 1 and 6) forming part of the approximated torus (The wrist band is approximately a torus shape as it is a ring shaped cuff that is best seen in Figure 2) and each body section (Water absorbing agent pockets 15; Figures 1 and 6) is coupled to each adjacent body section (Water absorbing agent pockets 15; Figures 1 and 6) at an inter-sectional seam (See annotated Figure 6 above; Paragraph [0056] Lines 1-3 “Further, the seams can also extend both in the longitudinal direction of the wrist and in the direction orthogonal to the longitudinal direction”), each inter-sectional seam formed along an approximated section diameter (Each seam is placed on a approximated seam as shown at the band) of the approximated torus (The wrist band is approximately a torus shape as it is a ring shaped cuff that is best seen in Figure 2).


Regarding claim 2, Budden in view of Sohn discloses the fill (Col. 2 Lines 22- 23 “A discrete filler for the cuff is metal shot at 11 such as lead shot.”) comprises a granular fill.  

Regarding claim 3, Budden in view of Sohn discloses each body section (Water absorbing agent pockets 15; Figures 1 and  of Sohn) is formed from a material which is non-porous (The high density material holds the fill; Col. 1 Lines 22-24 “The present device includes a shell of an elastic nature within which is housed a discrete, high density material.”) to the granular fill (Col. 2 Lines 22- 23 of Budden “A discrete filler for the cuff is metal shot at 11 such as lead shot.”).  

Regarding claim 6, Budden in view of Sohn discloses each body section (Water absorbing agent pockets 15; Figures 1 and 6 of Sohn)  is formed with a single seam (Stitching 9; Figure 3 of Budden), the single seam (Stitching 9; Figure 3 of Budden) comprising the sectional seam (Stitching 9; Figure 3 of Budden).  

Regarding claim 7, Budden in view of Sohn discloses each body section (Water absorbing agent pockets 15; Figures 1 and 6 of Sohn) includes a first short edge (The top section of sectional seam; Figure 6 of Sohn) and a second short edge (The Bottom section of sectional 

Regarding claim 9, Budden in view of Sohn discloses each body section (Water absorbing agent pockets 15; Figures 1 and 6 of Sohn) includes is formed as a hollow cylinder section (Each of the pockets are hollow cylinder sections when there is no filler material).  

    PNG
    media_image4.png
    265
    438
    media_image4.png
    Greyscale

Regarding claim 10, Budden in view of Sohn discloses each inter-sectional seam (See annotated Figure 6 above of Sohn); comprises a coupling junction (The seam is the coupling junction at each pocket; Paragraph [0022] “The plurality of water absorbing agent pockets may be formed by dividing the band body by seaming it.”) formed by edge portions of adjacent body sections (Each edge section of the pockets 15 are coupled by seams)  coupled together, each The plurality of water absorbing agent pockets may be formed by dividing the band body by seaming it.”) extending toward an interior (The seam extends through the interior of the wrist band and creates a seam on the other side of the band as well) of the approximated torus (The wrist band is approximately a torus shape as it is a ring shaped cuff that is best seen in Figure 2 of Sohn).  

Regarding claim 11, Budden in view of Sohn discloses each coupling junction (The seam is the coupling junction at each pocket of Sohn) is coupled to an inner wall of the enclosure (The seam extends through the interior of the wrist band and creates a seam on the other side of the band as well).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Budden (US Patent No. 4,602,784) in view of Sohn (US Patent Publication No. 2009/0205106) in further view of Buikema (US Patent No. 10,105,566).

Regarding claim 4, Budden in view of Sohn discloses a granular fill (Col. 2 Lines 22- 23 “A discrete filler for the cuff is metal shot at 11 such as lead shot.”) 
Budden in view of Sohn does not disclose the granular fill comprises a first granular material and a second granular material, the first granular material having a greater weight by volume than the second granular material.  

    PNG
    media_image7.png
    368
    452
    media_image7.png
    Greyscale

Buikema teaches the granular fill comprises a first granular material and a second granular material, the first granular material having a greater weight by volume than the second granular material (The first granular fill can be any of the particular material and second granular fill can be any of the other particular material that varies in weight by volume; Col. 5 Lines 57-63 “In some embodiments, the type of particulate material used to fill interior volume 108 may vary. For example, the particulate material may vary depending, in part, on the intended use of device 100. The particulate material may include sand, metals (including, but not limited to, iron and lead), metal shot, metal shavings, water, pebbles, beans, seeds, gravel, wood pellets, and various other liquids and granular materials (or combinations thereof).”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the granular fill of Budden to have the combinations of 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US Patent Publication No. 2009/0205106) in view of Raines (US Patent Publication No. 2019/0184252).

Regarding claim 8, Budden discloses each sectional seam (See annotated Figure 6; Paragraph [0055] “In the wrist band according to the invention, the water absorbing agent pockets for receiving the water absorbing agent therein are formed by dividing the band body using seams extending in the longitudinal direction of the arm. Alternatively, the water absorbing agent pockets for receiving the water absorbing agent therein can also be formed by seams extending in the direction orthogonal to the longitudinal direction of the arm.”) 
Budden does not disclose each sectional seam comprising at least one sectional seam cover, the at least one sectional seam cover coupled to each of the first short edge and the second short edge of each body section at one of an inner surface or an outer surface of the enclosure.  

    PNG
    media_image8.png
    298
    376
    media_image8.png
    Greyscale

Raines teaches each sectional seam (Seam 210; Figure 28) comprising at least one sectional seam cover (Protective exterior coating 320; Figure 28), the at least one sectional seam cover (Protective exterior coating 320; Figure 28) coupled to each of the first short edge (The edge of the first portion 101; Figure 28) and the second short edge (The edge of the first portion 102; Figure 28) of each body section at one of an inner surface or an outer surface of the enclosure (The coating is on the outer surface of the coating of the enclosure 100; Figure 28; Paragraph [0073] “FIG. 28 illustrates particular, non-limiting embodiments of articles in accordance with the teachings herein which have round (ellipsoidal) and rectangular (parallel-piped) profiles. The embodiments depicted feature a protective exterior coating 320 along the rim of the article. This coating preferably surrounds, covers and coats the lock stitch 210 (for illustration purposes, a portion of the protective exterior coating 320 has been removed to reveal the underlying lock stitch 210) and extends over the outsides of the article from the first portion 101 to the 102 second portion thereof.”)
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sectional seam of Budden to have a protective cover of Raines to better seal the device from spillage of the filler material at the seams.

Allowable Subject Matter
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./             Examiner, Art Unit 3784                                                                                                                                                                                           
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784